OFFI&     OF   THE    ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN



                                           January 86, 19SQ


Hon. Qeorge H. Sheppard
Comptroller
Austin, Texsa                                   (' \

Dear Mr.   Sheppard:
                                       &j
                        .0p1h10nHo. 0-S             '\
                        Be: Validity of the       '.\
                             county eolal Tax A
                             cant   t
                                 a      '\         \3
                                             39, to Eonoaabls
                                             aot betwesn Yilam
                                            reoeired by this
                                             our opinion on
                                            and should be ap-
                                           oney Goneral.
                                          traot whereby a
peraon Is to                               aad all delinquent
                                   s a speelal aontraot under
                                   ent the Stats of Texas In
                                   ular suits in whioh the
                                   IIdlsquallfled to aat
                                  rspresentsd the defendanta
                                 at this dontraat oan only
                          e same law and ssme statutes that
                        tax aontraata In general, and one
                        s Artiole 7335 of the Revised Civil
                        whloh in part says:
                ver the ocxamlssionersoourt of any
     a0u&y&ter    thirty days written notibr to the
     oouutp attorney or diatriot attorney to file de-
     'llnquenttax suite and his Mltue to do so, shall
     3eeln                                      may
     oontraot with sng oompsteat attorney to snfaros
     or assl8t in ths eniordement of the oolleotlon
     of any dsllnqusnt State and oounty tams..."
.




    'Hon. George H. Sheppard, Janwiry 26, 1939, Page 2



    This statute clearly limits com!!issioners' courts entering
    into these contracts until "after thirty days written notice
    to the county attorney or district attorney to ffle delinquent
    tax suits and his failure to do SO."

              The contract in question does not show or recite
    that such notice has been eiven or that the notice has been
    waived, or no outside proof to that effect has be-n riven
    us. The contract recites that It has been entered into be-
    cause the district attorney is ineligible to represent the
    state on these cases; but we don't believe that that recita-
    tion obviates the neoesslty of the thirty day notice or a
    waiver from the district attorney waivinp the notice. If
    the district attorney is ineligible to represent the state in
    these cases, then a thirty-day notice could be riven him and
    he could fail to act, or he could waive the notice and if he
    desired to dc so he could give hits reasons by stating that he
    was ineliclble to act.

              For the reasons outline& above xe -ive as our op-
    inion that this contract does not appear to be valid, and the
    Comptroller and the Attorney "enera shouaR not approve it.

                                         Yours very truly

                                     .!iTTOR.WYSV?:":"hLOP TEXAS

                                     By (si.cned) Cecil 2. Rotsch
                                                      Assistant

    CCR:BT

    ApPROv".3:
    (signed) Gerald C. Mann
    ATTOR?DY GENERAL 0" TEXAS